Citation Nr: 1424454	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, to include a tour of duty in the Republic of Vietnam.  He is the recipient of the Combat Infantry Badge and Purple Heart.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) rated at 70 percent disabling, residuals of wound to abdomen rated at 30 percent disabling, coronary artery disease (CAD) rated at 30 percent disabling, and diabetes mellitus, type II, rated at 20 percent disabling.  The combined disability evaluation is 90 percent.

2.  The Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16(a), 4.17 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran is currently service-connected for PTSD rated at 70 percent, residuals of wound to abdomen rated at 30 percent, CAD rated at 30 percent, and diabetes mellitus, type II, rated at 20 percent.  The combined rating is 90 percent with one disability at least 40 percent; therefore, the schedular eligibility requirements under 38 C.F.R. § 4.16(a) are met.  Thus, the question is whether his service-connected disabilities alone are of sufficient severity to render him unable to obtain or retain substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524 (1999).

The Veteran's disability picture is somewhat complicated by the fact that he suffered a stroke in 2008 which left him with equilibrium and motor skills problems, to include numbness on his right face and left leg and he retired from work thereafter.  Nonetheless, the evidence reflects that he is unable to work due to his service-connected disabilities.

Specifically, the Veteran asserted that his inability to control his anger while driving a tractor made it "too dangerous for other people on the road."  He also reported in November 2010 that he was diagnosed with ischemic heart disease by VA doctors.  He testified that he took daily medication for diabetes and a heart disability.  He reportedly had been advised by Dr. F.P., a private cardiologist, not to perform any activities or work.  He also testified that TDIU was warranted because he was precluded from gainful employment due to the severity of his service-connected heart and PTSD disabilities.  

The Veteran's most recent former employer completed February 2010 and March 2010 Requests for Employment Information in Connection with Claim for Disability Benefits, via a VA Form 21-4192.  It was noted the Veteran was not working because he was "unable to perform duties of his job" and "due to medical problems he is unable to perform the duties of his job."  VA outpatient treatment records dated April 1999 to September 2009 reveal ongoing treatment for the service-connected disabilities and nonservice-conencted disabilities, to include hypertension, hearing loss, hyperlipidemia, and arthritis of the lumbar spine.  

In a December 2008 VA PTSD examination, the examiner noted that the Veteran had anxiety with regard to the thought of driving a tractor-trailer again and his medical doctor did not believe that he would be able to return to work as it would be too stressful for him following his recent stroke.  He had begun to seek psychiatric assistance because his symptoms had exacerbated since he stopped working.  The examiner concluded that the Veteran would have difficulty returning to work as a consequence of his symptoms of anxiety and fear with regard to driving.  In a February 2010 VA PTSD examination, the examiner concluded the Veteran's ability to maintain employment would be compromised due to his extreme isolation and difficulty dealing with other people.  

In an April 2011 private medical opinion, Dr. W.F. stated the Veteran returned for treatment reporting an intensification of the following symptoms: flashbacks, intrusive thoughts, nightmares, disrupted sleep patterns, impaired concentration, and attention skills which impact directly on cognitive skills.  He concluded that these psychiatric symptoms have contributed to intellectual deficits that have adversely affected his work-related skills, contributing to his being placed on Social Security disability.  

The Veteran also reported taking medications for high blood pressure and diabetes mellitus, type II.  Dr. W.F. concluded that these medications aided in ameliorating the Veteran's symptoms and resulted in the Veteran reporting side effects of chronic dizziness.  "Clinically, [the Veteran] impresses as being unemployable due to the number and severity of his reported symptoms, and the complications arising from the medications being prescribed to treat those difficulties."  

While a February 2010 VA general medical examination found that the Veteran was employable for physical and sedentary labor and suggested that his functional capacity was affected by his nonservice-connected stroke residuals and records from the Social Security Administration (SSA) document he is disabled as a result of the stroke, the Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's service-connected disabilities alone are of sufficient severity to render him unable to obtain or retain substantially gainful employment.  

As discussed above, there are multiple opinions reflecting that he is unable to work due to symptoms associated with PTSD (December 2008 VA examination, February 2010 VA examination, April 2011 private opinion).  The February 2010 VA examination that found he was employable did not discuss the impact of his psychiatric disability on his employability.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU on a schedular basis have been met.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.


ORDER

TDIU is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


